Vanguard® Fiduciary Trust Company Short-Term Bond Trust Financial Statements September 30, 2014 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Statement of Assets and Liabilities As of September 30, 2014 Market Value ($ ) Assets Investments in Securities, at Value Unaffiliated Issuers Affiliated Vanguard Funds Total Investments in Securities Receivables for Investment Securities Sold Accrued Income Receivable Other Assets Total Assets Liabilities Payables for Investment Securities Purchased Other Liabilities Total Liabilities Net Assets At September 30, 2014, net assets consisted of: Paid-in Capital Accumulated Net Investment Income Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Swap Contracts Net Assets 757,245,555 Units of Beneficial Ownership Outstanding Net Asset Value Per Unit (Net Assets Divided by Units Outstanding) $ See accompanying Notes, which are an integral part of the Financial Statements. 1 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) U.S. Government and Agency Obligations (37.7%) U.S. Government Securities (10.8%) United States Treasury Note/Bond % 4/15/15 United States Treasury Note/Bond % 3/15/16 United States Treasury Note/Bond % 7/15/16 United States Treasury Note/Bond % 9/30/16 1 United States Treasury Note/Bond % 7/15/17 United States Treasury Note/Bond % 8/15/17 2 United States Treasury Note/Bond % 9/15/17 United States Treasury Note/Bond % 9/30/17 Agency Bonds and Notes (26.9%) 3 Federal Farm Credit Banks % 9/10/15 3 Federal Farm Credit Banks % 9/16/15 3 Federal Farm Credit Banks % 11/4/15 3 Federal Farm Credit Banks % 11/16/15 3 Federal Home Loan Banks % 8/28/15 3 Federal Home Loan Banks % 9/18/15 3 Federal Home Loan Banks % 2/19/16 3 Federal Home Loan Banks % 3/11/16 3 Federal Home Loan Banks % 9/28/16 3 Federal Home Loan Banks % 5/24/17 4 Federal Home Loan Mortgage Corp. % 3/15/16 4 Federal Home Loan Mortgage Corp. % 5/13/16 4 Federal Home Loan Mortgage Corp. % 8/25/16 4 Federal Home Loan Mortgage Corp. % 10/14/16 4 Federal Home Loan Mortgage Corp. % 2/22/17 4 Federal Home Loan Mortgage Corp. % 3/8/17 4 Federal Home Loan Mortgage Corp. % 1/12/18 4 Federal Home Loan Mortgage Corp. % 3/7/18 4 Federal National Mortgage Assn. % 7/2/15 4 Federal National Mortgage Assn. % 7/28/15 4 Federal National Mortgage Assn. % 9/28/15 4 Federal National Mortgage Assn. % 3/15/16 4 Federal National Mortgage Assn. % 3/30/16 4 Federal National Mortgage Assn. % 8/26/16 4 Federal National Mortgage Assn. % 4/20/17 4 Federal National Mortgage Assn. % 4/27/17 4 Federal National Mortgage Assn. % 5/11/17 4 Federal National Mortgage Assn. % 12/20/17 4 Federal National Mortgage Assn. % 9/12/19 Conventional Mortgage-Backed Securities (0.0%) Freddie Mac Gold Pool % 4/1/28 20 22 22 Total U.S. Government and Agency Obligations Asset -Backed/Commercial Mortgage-Backed Securities (24.4%) 5 AEP Texas Central Transition Funding III LLC 2012-1 % 12/1/18 5 Ally Auto Receivables Trust 2010-4 % 12/15/15 5 Ally Auto Receivables Trust 2011-1 % 3/15/16 5 Ally Auto Receivables Trust 2012-1 % 7/15/16 5 Ally Auto Receivables Trust 2012-SN1 % 12/21/15 5 Ally Auto Receivables Trust 2013-SN1 % 5/22/17 5 Ally Auto Receivables Trust 2014-SN1 % 6/20/18 Ally Master Owner Trust Series 2010-4 % 8/15/17 5 Ally Master Owner Trust Series 2012-5 % 9/15/19 Ally Master Owner Trust Series 2014-1 % 1/15/19 5 Ally Master Owner Trust Series 2014-1 % 1/15/19 5 Ally Master Owner Trust Series 2014-3 % 3/15/19 2 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) American Express Credit Account Secured Note Trust 2012-1 % 1/15/20 American Express Credit Account Secured Note Trust 2012-4 % 5/15/20 American Express Credit Account Secured Note Trust 2013-1 % 2/16/21 American Express Credit Account Secured Note Trust 2013-2 % 5/17/21 American Express Credit Account Secured Note Trust 2013-3 % 12/15/21 American Express Issuance Trust II 2013-1 % 2/15/19 American Express Issuance Trust II 2013-2 % 8/15/19 Americold 2rust Series 2010-ART % 1/14/29 5 AmeriCredit Automobile Receivables Trust 2012-1 % 9/8/16 5 AmeriCredit Automobile Receivables Trust 2012-2 % 10/11/16 Arran Residential Mortgages Funding 2010-1 plc % 5/16/47 Arran Residential Mortgages Funding 2011-1 plc % 11/19/47 Aventura Mall Trust 2013-AVM % 12/5/32 BA Credit Card Trust 2007-A4 % 11/15/19 BA Credit Card Trust 2014-A1 % 6/15/21 5 Banc of America Commercial Mortgage Trust 2006-5 % 9/10/47 Bank of America Student Loan Trust 2010-1A % 2/25/43 5 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 % 9/11/41 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 % 6/11/40 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 % 6/11/40 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 % 9/11/42 Brazos Higher Education Authority Inc. Series 2005-3 % 6/25/26 Brazos Higher Education Authority Inc. Series 2010-1 % 5/25/29 Brazos Higher Education Authority Inc. Series 2011-1 % 2/25/30 Capital One Multi-asset Execution Trust 2007-A2 % 12/16/19 Capital One Multi-asset Execution Trust 2007-A5 % 7/15/20 Capital One Multi-Asset Execution Trust 2014-A3 % 1/18/22 5 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 % 10/15/21 CFCRE Commercial Mortgage Trust 2011-C2 % 12/15/47 Chase Issuance Trust 2012-A10 % 12/16/19 Chase Issuance Trust 2012-A2 % 5/15/19 Chase Issuance Trust 2013-A6 % 7/15/20 Chase Issuance Trust 2013-A9 % 11/16/20 5 Chase Issuance Trust 2014-A2 % 3/15/23 Chrysler Capital Auto Receivables Trust 2013-AA % 12/17/18 CIT Equipment Collateral 2012-VT1 % 8/22/16 98 98 98 CIT Equipment Collateral 2013-VT1 % 7/20/20 Citibank Credit Card Issuance Trust 2008-A2 % 1/23/20 Citibank Credit Card Issuance Trust 2008-A7 % 5/20/20 Citibank Credit Card Issuance Trust 2013-A2 % 5/26/20 Citibank Credit Card Issuance Trust 2013-A2 % 9/10/20 5 Citibank Credit Card Issuance Trust 2014-A1 % 1/23/23 5 Citibank Credit Card Issuance Trust 2014-A6 % 7/15/21 Citibank Omni Master Trust 2009-A17 % 11/15/18 5 Citigroup Commercial Mortgage Trust 2006-C5 % 10/15/49 5 Citigroup Commercial Mortgage Trust 2008-C7 % 12/10/49 5 Citigroup Commercial Mortgage Trust 2012-GC8 % 9/10/45 Citigroup Commercial Mortgage Trust 2012-GC8 % 9/10/45 5 Citigroup Commercial Mortgage Trust 2013-GC11 % 4/10/46 5 Citigroup Commercial Mortgage Trust 2013-GC11 % 4/10/46 5 Citigroup Commercial Mortgage Trust 2013-GC15 % 9/10/46 5 Citigroup Commercial Mortgage Trust 2013-GC15 % 9/10/46 5 Citigroup Commercial Mortgage Trust 2014-GC21 % 5/10/47 47 48 48 3 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) 5 Citigroup Commercial Mortgage Trust 2014-GC21 % 5/10/47 5 Citigroup Commercial Mortgage Trust 2014-GC23 % 7/10/47 5 Citigroup Commercial Mortgage Trust 2014-GC23 % 7/10/47 5 CNH Equipment Trust 2010-C % 5/16/16 5 CNH Equipment Trust 2041-A % 5/15/20 5 COBALT CMBS Commercial Mortgage Trust 2007-C2 % 4/15/47 5 COMM 2006-C8 Mortgage Trust % 12/10/46 5 COMM 2006-C8 Mortgage Trust % 12/10/46 5 COMM 2012-CCRE2 Mortgage Trust % 8/15/45 5 COMM 2012-CCRE2 Mortgage Trust % 8/15/45 5 COMM 2012-CCRE3 Mortgage Trust % 10/15/45 5 COMM 2012-CCRE4 Mortgage Trust % 10/15/45 5 COMM 2012-CCRE5 Mortgage Trust % 12/10/45 5 COMM 2013-CCRE11 Mortgage Trust % 10/10/46 5 COMM 2013-CCRE11 Mortgage Trust % 10/10/46 5 COMM 2013-CCRE12 Mortgage Trust % 10/10/46 5 COMM 2013-CCRE12 Mortgage Trust % 10/10/46 5 COMM 2013-CCRE13 Mortgage Trust % 11/10/23 5 COMM 2013-CCRE9 Mortgage Trust % 7/10/45 COMM 2013-CCRE9 Mortgage Trust % 7/10/45 5 COMM 2013-LC13 Mortgage Trust % 8/10/46 COMM 2013-LC13 Mortgage Trust % 8/10/46 5 COMM 2013-LC6 Mortgage Trust % 1/10/46 COMM 2013-SFS Mortgage Trust % 4/12/35 5 COMM 2014-CCRE14 Mortgage Trust % 2/10/47 5 COMM 2014-CCRE14 Mortgage Trust % 2/10/47 5 COMM 2014-CCRE14 Mortgage Trust % 2/10/47 5 COMM 2014-CR17 Mortgage Trust % 5/10/47 5 COMM 2014-CR17 Mortgage Trust % 5/10/47 5 COMM 2014-CR18 Mortgage Trust % 7/15/47 5 COMM 2014-CR18 Mortgage Trust % 7/15/47 5 COMM 2014-LC17 Mortgage Trust % 10/10/47 7 Commonwealth Bank of Australia % 12/11/18 Discover Card Execution Note Trust 2012-A4 % 11/15/19 5 Discover Card Execution Note Trust 2012-A6 % 1/18/22 Discover Card Execution Note Trust 2013-A1 % 8/17/20 Discover Card Execution Note Trust 2013-A6 % 4/15/21 7 DNB Boligkreditt AS % 3/21/18 Enterprise Fleet Financing LLC Series 2011-2 % 10/20/16 Enterprise Fleet Financing LLC Series 2011-3 % 5/20/17 Enterprise Fleet Financing LLC Series 2012-2 % 4/20/18 Enterprise Fleet Financing LLC Series 2012-2 % 4/20/18 Enterprise Fleet Financing LLC Series 2013-2 % 3/20/19 First National Master Note Trust 2013-2 % 10/15/19 5 Ford Credit Auto Lease Trust 2013-B % 10/15/16 5 Ford Credit Auto Lease Trust 2014-A % 6/15/17 5 Ford Credit Auto Lease Trust 2014-B % 11/15/17 Ford Credit Auto Owner Trust 2014-1 % 11/15/25 5 Ford Credit Floorplan Master Owner Trust A Series 2012-2 % 1/15/19 5 Ford Credit Floorplan Master Owner Trust A Series 2012-5 % 9/15/19 Ford Credit Floorplan Master Owner Trust A Series 2014-2 % 2/15/21 GE Capital Credit Card Master Note Trust Series 2011-2 % 5/15/19 5 GE Capital Credit Card Master Note Trust Series 2012-2 % 1/15/22 5 GE Capital Credit Card Master Note Trust Series 2012-6 % 8/17/20 GE Dealer Floorplan Master Note Trust Series 2012-2 % 4/22/19 GE Dealer Floorplan Master Note Trust Series 2014-1 % 7/20/19 GM Financial Leasing Trust 2014-1A % 5/21/18 5 GMAC Commercial Mortgage Securities Inc. Series 2004-C3 Trust % 12/10/41 4 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) Golden Credit Card Trust 2012-2A % 1/15/19 Golden Credit Card Trust 2012-3A % 7/17/17 Golden Credit Card Trust 2013-1A % 2/15/18 Golden Credit Card Trust 2014-2A % 3/15/21 Great America Leasing Receivables 2011-1 % 4/15/16 Great America Leasing Receivables 2013-1 % 5/15/18 Great America Leasing Receivables 2014-1 % 8/15/20 5 GS Mortgage Securities Trust 2006-GG8 % 11/10/39 GS Mortgage Securities Trust 2012-GC6 % 1/10/45 5 GS Mortgage Securities Trust 2013-GC13 % 7/10/46 5 GS Mortgage Securities Trust 2013-GCJ12 % 6/10/46 5 Harley-Davidson Motorcycle Trust 2013-1 % 7/15/19 5 Harley-Davidson Motorcycle Trust 2014-1 % 10/15/21 Hilton USA Trust 2013-HLT % 11/5/30 Hyundai Auto Lease Securitization Trust 2013-B % 8/15/17 Hyundai Auto Lease Securitization Trust 2014-A % 9/15/17 5 Hyundai Auto Receivables Trust 2013-B % 2/15/19 Hyundai Floorplan Master Owner Trust Series 2013-1 % 5/15/18 6 Illinois Student Assistance Commission Series 2010-1 % 4/25/22 Irvine Core Office Trust 2013-IRV % 5/15/48 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 % 4/15/43 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 % 4/15/45 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 % 1/15/49 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 % 6/15/49 65 65 64 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 % 6/15/43 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 % 11/15/43 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 % 11/15/43 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 % 2/15/46 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 % 2/15/46 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 % 8/15/46 JP Morgan Chase Commercial Mortgage Securities Trust 2011-RR1 % 3/16/46 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 % 10/15/45 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 % 10/15/45 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC % 7/5/32 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 % 1/15/46 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 % 12/15/46 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 % 4/15/46 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 % 4/15/46 5 JPMBB Commercial Mortgage Securities Trust 2013- C12 % 7/15/45 5 JPMBB Commercial Mortgage Securities Trust 2013- C12 % 7/15/45 5 JPMBB Commercial Mortgage Securities Trust 2013- C14 % 8/15/46 5 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) 5 JPMBB Commercial Mortgage Securities Trust 2013- C14 % 8/15/46 5 JPMBB Commercial Mortgage Securities Trust 2013- C15 % 11/15/45 5 JPMBB Commercial Mortgage Securities Trust 2013- C15 % 11/15/45 5 JPMBB Commercial Mortgage Securities Trust 2013- C17 % 1/15/47 5 JPMBB Commercial Mortgage Securities Trust 2014- C18 % 2/15/47 5 JPMBB Commercial Mortgage Securities Trust 2014- C21 % 8/15/47 60 62 62 5 JPMBB Commercial Mortgage Securities Trust 2014- C21 % 8/15/47 5 JPMBB Commercial Mortgage Securities Trust 2014- C23 % 9/15/47 6 Kentucky Higher Education Student Loan Corp. 2013-2 % 9/1/28 Lanark Master Issuer plc 2012-2A % 12/22/54 Lanark Master Issuer plc 2013-1A % 12/22/54 5 LB -UBS Commercial Mortgage Trust 2006-C3 % 3/15/39 5 LB -UBS Commercial Mortgage Trust 2006-C6 % 9/15/39 5 LB -UBS Commercial Mortgage Trust 2006-C7 % 11/15/38 5 LB -UBS Commercial Mortgage Trust 2008-C1 % 4/15/41 M&T Bank Auto Receivables Trust 2013-1 % 8/15/18 Macquarie Equipment Funding Trust 2012-A % 10/22/18 MBNA Credit Card Master Note Trust 2004-A3 % 8/16/21 5 Merrill Lynch Mortgage Trust 2006-C2 % 8/12/43 5 ML -CFC Commercial Mortgage Trust 2006-2 % 6/12/46 5 ML -CFC Commercial Mortgage Trust 2007-6 % 3/12/51 MMAF Equipment Finance LLC 2009-A % 1/15/30 MMAF Equipment Finance LLC 2011-A % 7/15/17 MMAF Equipment Finance LLC 2011-A % 8/15/28 MMAF Equipment Finance LLC 2012-A % 5/11/20 MMAF Equipment Finance LLC 2012-A % 6/10/32 MMAF Equipment Finance LLC 2012-A % 6/9/33 5 Morgan Stanley Bank of America Merrill Lynch Trust -C5 % 8/15/45 5 Morgan Stanley Bank of America Merrill Lynch Trust -C5 % 8/15/45 5 Morgan Stanley Bank of America Merrill Lynch Trust -C6 % 11/15/45 5 Morgan Stanley Bank of America Merrill Lynch Trust -C10 % 7/15/46 5 Morgan Stanley Bank of America Merrill Lynch Trust -C11 % 8/15/46 5 Morgan Stanley Bank of America Merrill Lynch Trust -C12 % 10/15/46 5 Morgan Stanley Bank of America Merrill Lynch Trust -C14 % 2/15/47 5 Morgan Stanley Bank of America Merrill Lynch Trust -C14 % 2/15/47 5 Morgan Stanley Bank of America Merrill Lynch Trust -C16 % 6/15/47 5 Morgan Stanley Bank of America Merrill Lynch Trust -C16 % 6/15/47 5 Morgan Stanley Capital I Trust 2006-HQ9 % 7/12/44 5 Morgan Stanley Capital I Trust 2006-IQ12 % 12/15/43 Morgan Stanley Capital I Trust 2012-STAR % 8/5/34 Motor 2012 plc % 2/25/20 7 National Australia Bank Ltd. % 6/20/17 7 National Australia Bank Ltd. % 3/8/18 Navient Student Loan Trust 2014-1 % 6/25/31 6 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) Navient Student Loan Trust 2014-1 % 2/25/39 5 Nissan Auto Lease Trust 2014-A % 10/15/19 7 Norddeutsche Landesbank Girozentrale % 2/5/19 6 North Carolina State Education Assistance Authority 2011-1 % 1/26/26 North Carolina State Education Assistance Authority 2011-2 % 7/25/25 OBP Depositor LLC Trust 2010-OBP % 7/15/45 Porsche Innovative Lease Owner Trust 2013-1 % 10/22/19 5 Royal Bank of Canada % 9/19/18 Silverstone Master Issuer plc 2010-1A % 1/21/55 SLM Student Loan Trust 2003-14 % 1/25/23 SLM Student Loan Trust 2004-3 % 7/25/23 SLM Student Loan Trust 2005-5 % 4/25/25 SLM Student Loan Trust 2005-6 % 7/27/26 SLM Student Loan Trust 2006-5 % 1/25/27 SLM Student Loan Trust 2007-1 % 1/26/26 SLM Student Loan Trust 2012-1 % 9/25/28 SLM Student Loan Trust 2012-3 % 12/26/25 SLM Student Loan Trust 2012-6 % 9/25/19 SLM Student Loan Trust 2012-7 % 9/25/19 SLM Student Loan Trust 2013-3 % 5/26/20 SLM Student Loan Trust 2013-3 % 4/26/27 SLM Student Loan Trust 2013-5 % 10/25/27 SLM Student Loan Trust 2013-6 % 2/25/21 SLM Student Loan Trust 2013-6 % 6/26/28 SLM Student Loan Trust 2014-1 % 7/26/21 SLM Student Loan Trust 2014-1 % 2/26/29 SLM Student Loan Trust 2014-2-A3 % 3/26/29 SMART ABS Series 2011-1US Trust % 11/14/16 SMART ABS Series 2011-2US Trust % 4/14/17 5 SMART ABS Series 2012-4US Trust % 3/14/17 5 SMART ABS Series 2012-4US Trust % 8/14/18 5 SMART ABS Series 2013-1US Trust % 10/14/18 5 SMART ABS Series 2014-1US Trust % 12/14/19 South Carolina Student Loan Corp. Revenue 2010-1 % 7/25/25 7 SpareBank 1 Boligkreditt AS % 5/2/18 SpareBank 1 Boligkreditt AS % 11/15/20 7 Swedbank Hypotek AB % 3/28/18 5 UBS Commercial Mortgage Trust 2012-C1 % 5/10/45 UBS-BAMLL Trust 2012-WRM % 6/10/30 5 UBS-Barclays Commercial Mortgage Trust 2012-C4 % 12/10/45 VNO 2012-6AVE Mortgage Trust % 11/15/30 5 Volkswagen Auto Lease Trust % 7/20/18 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 % 11/15/48 5 Wells Fargo Commercial Mortgage Trust 2012-LC5 % 10/15/45 5 Wells Fargo Commercial Mortgage Trust 2012-LC5 % 10/15/45 5 Wells Fargo Commercial Mortgage Trust 2013-LC12 % 7/15/46 5 Wells Fargo Commercial Mortgage Trust 2013-LC12 % 7/15/46 5 Wells Fargo Commercial Mortgage Trust 2013-LC12 % 7/15/46 7 Westpac Banking Corp. % 11/26/18 Westpac Banking Corp. % 12/14/18 WFRBS Commercial Mortgage Trust 2011-C3 % 3/15/44 5 WFRBS Commercial Mortgage Trust 2012-C7 % 6/15/45 5 WFRBS Commercial Mortgage Trust 2012-C7 % 6/15/45 5 WFRBS Commercial Mortgage Trust 2012-C8 % 8/15/45 5 WFRBS Commercial Mortgage Trust 2012-C9 % 11/15/45 5 WFRBS Commercial Mortgage Trust 2012-C9 % 11/15/45 5 WFRBS Commercial Mortgage Trust 2013-C15 % 8/15/46 5 WFRBS Commercial Mortgage Trust 2013-C15 % 8/15/46 5 WFRBS Commercial Mortgage Trust 2013-C17 % 12/15/46 7 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) 5 WFRBS Commercial Mortgage Trust 2013-C18 % 12/15/46 5 WFRBS Commercial Mortgage Trust 2013-C18 % 12/15/46 5 WFRBS Commercial Mortgage Trust 2013-C18 % 12/15/46 5 WFRBS Commercial Mortgage Trust 2014-C23 % 10/15/57 5 WFRBS Commercial Mortgage Trust 2014-LC14 % 3/15/47 20 21 21 5 WFRBS Commercial Mortgage Trust 2014-LC14 % 3/15/47 Wheels SPV LLC 2012-1 % 3/20/21 5 World Financial Network Credit Card Master Note Trust Series 2012-D % 4/17/23 5 World Financial Network Credit Card Master Note Trust Series 2013-A % 12/15/21 World Financial Network Credit Card Master Note Trust Series 2014-A % 12/15/19 5 World Omni Auto Receivables Trust 2013-B % 1/15/20 5 World Omni Automobile Lease Securitization Trust 2013-A % 2/15/19 World Omni Master Owner Trust 2013-1 % 2/15/18 Total Asset-Backed/Commercial Mortgage-Backed Securities Corporate Bonds (25.0%) Finance (15.2%) Banking (12.5%) Abbey National Treasury Services plc % 4/27/16 Abbey National Treasury Services plc % 3/13/17 Abbey National Treasury Services plc % 8/23/18 7 ABN AMRO Bank NV % 10/30/18 American Express Centurion Bank % 11/13/15 American Express Credit Corp. % 6/12/15 American Express Credit Corp. % 9/15/15 American Express Credit Corp. % 9/19/16 American Express Credit Corp. % 9/22/17 Australia & New Zealand Banking Group Ltd. % 2/12/16 7 Australia & New Zealand Banking Group Ltd. % 3/1/16 Australia & New Zealand Banking Group Ltd. % 1/10/17 Australia & New Zealand Banking Group Ltd. % 10/6/17 Australia & New Zealand Banking Group Ltd. % 6/13/19 Bank of America Corp. % 7/12/16 Bank of America Corp. % 4/1/19 Bank of America NA % 11/14/16 Bank of America NA % 2/14/17 Bank of Montreal % 11/6/15 Bank of Montreal % 1/11/17 Bank of Montreal % 7/14/17 Bank of New York Mellon Corp. % 1/15/15 Bank of New York Mellon Corp. % 10/23/15 Bank of New York Mellon Corp. % 7/28/16 Bank of New York Mellon Corp. % 1/15/20 Bank of Nova Scotia % 10/9/15 Bank of Nova Scotia % 3/29/16 Bank of Nova Scotia % 7/15/16 Bank of Nova Scotia % 1/12/17 Bank of Nova Scotia % 7/21/17 Bank of Nova Scotia % 12/18/17 Bank of Nova Scotia % 10/30/18 7 Bank of Tokyo-Mitsubishi UFJ Ltd. % 3/10/17 BNP Paribas SA % 2/23/16 BNP Paribas SA % 12/12/16 BNP Paribas SA % 3/17/17 BPCE SA % 2/10/17 BPCE SA % 12/10/18 Branch Banking & Trust Co. % 4/3/17 8 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) Canadian Imperial Bank of Commerce % 7/18/16 Canadian Imperial Bank of Commerce % 1/23/18 Capital One Bank USA NA % 2/13/17 Citigroup Inc. % 6/15/16 Citigroup Inc. % 3/10/17 Citigroup Inc. % 4/8/19 Comerica Inc. % 9/16/15 Commonwealth Bank of Australia % 3/16/15 Commonwealth Bank of Australia % 9/18/15 7 Commonwealth Bank of Australia % 3/17/16 Commonwealth Bank of Australia % 3/13/17 Commonwealth Bank of Australia % 9/8/17 Commonwealth Bank of Australia % 9/18/17 7 Commonwealth Bank of Australia % 6/18/19 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA % 1/19/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA % 3/19/18 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA % 1/14/19 Credit Suisse % 5/26/17 Deutsche Bank AG % 2/13/17 Deutsche Bank AG % 5/30/17 Goldman Sachs Group Inc. % 8/1/15 Goldman Sachs Group Inc. % 10/1/16 Goldman Sachs Group Inc. % 1/31/19 HSBC USA Inc. % 1/16/18 JPMorgan Chase & Co. % 3/1/15 JPMorgan Chase & Co. % 3/20/15 JPMorgan Chase & Co. % 6/24/15 JPMorgan Chase & Co. % 10/15/15 JPMorgan Chase & Co. % 1/15/16 JPMorgan Chase & Co. % 2/26/16 JPMorgan Chase & Co. % 3/1/16 JPMorgan Chase & Co. % 7/5/16 JPMorgan Chase & Co. % 2/15/17 JPMorgan Chase & Co. % 1/15/18 JPMorgan Chase & Co. % 1/25/18 Lloyds Bank plc % 3/28/17 7 Macquarie Bank Ltd. % 8/15/16 Manufacturers & Traders Trust Co. % 1/30/17 MUFG Union Bank NA % 5/11/16 MUFG Union Bank NA % 6/6/16 MUFG Union Bank NA % 9/26/16 MUFG Union Bank NA % 6/16/17 MUFG Union Bank NA % 9/26/18 National Australia Bank Ltd. % 8/7/15 National Australia Bank Ltd. % 1/20/16 National Australia Bank Ltd. % 7/25/16 National Australia Bank Ltd. % 3/9/17 National Australia Bank Ltd. % 7/25/18 National Australia Bank Ltd. % 1/20/23 PNC Bank NA % 1/28/16 PNC Bank NA % 11/1/16 PNC Bank NA % 1/27/17 PNC Funding Corp. % 2/8/15 Royal Bank of Canada % 3/8/16 Royal Bank of Canada % 7/20/16 Royal Bank of Canada % 9/9/16 Royal Bank of Canada % 7/27/18 Royal Bank of Scotland plc % 9/21/15 Royal Bank of Scotland plc % 3/16/16 Royal Bank of Scotland plc % 8/24/20 State Street Corp. % 11/20/23 Sumitomo Mitsui Banking Corp. % 7/18/15 9 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) Sumitomo Mitsui Banking Corp. % 7/11/17 Svenska Handelsbanken AB % 7/12/16 Svenska Handelsbanken AB % 6/17/19 Toronto-Dominion Bank % 5/2/17 Toronto-Dominion Bank % 4/30/18 UBS AG % 12/20/17 6 US Bank NA % 10/14/14 US Bank NA % 1/30/17 US Bank NA % 9/11/17 5 US Bank NA % 4/29/20 Wachovia Bank NA % 2/1/15 Wachovia Corp. % 10/15/16 Wells Fargo & Co. % 2/13/15 Wells Fargo & Co. % 4/15/15 Wells Fargo & Co. % 6/15/16 Wells Fargo & Co. % 7/20/16 Wells Fargo & Co. % 6/2/17 Wells Fargo & Co. % 9/8/17 Wells Fargo & Co. % 12/11/17 Wells Fargo & Co. % 4/22/19 Wells Fargo Bank NA % 2/9/15 Wells Fargo Bank NA % 7/20/15 Westpac Banking Corp. % 2/27/15 Westpac Banking Corp. % 8/4/15 Westpac Banking Corp. % 9/25/15 Westpac Banking Corp. % 12/9/15 Westpac Banking Corp. % 1/12/16 Westpac Banking Corp. % 11/25/16 Westpac Banking Corp. % 8/14/17 Westpac Banking Corp. % 11/19/19 Brokerage (0.0%) NYSE Euronext % 10/5/17 Finance Companies (2.1%) General Electric Capital Corp. % 3/4/15 General Electric Capital Corp. % 6/29/15 General Electric Capital Corp. % 7/2/15 General Electric Capital Corp. % 9/21/15 General Electric Capital Corp. % 11/9/15 General Electric Capital Corp. % 12/11/15 General Electric Capital Corp. % 1/8/16 General Electric Capital Corp. % 1/8/16 General Electric Capital Corp. % 5/9/16 General Electric Capital Corp. % 7/12/16 General Electric Capital Corp. % 10/17/16 General Electric Capital Corp. % 1/9/17 General Electric Capital Corp. % 3/15/17 General Electric Capital Corp. % 5/15/17 General Electric Capital Corp. % 9/15/17 Insurance (0.5%) AXIS Specialty Finance plc % 4/1/19 Berkshire Hathaway Finance Corp. % 12/15/15 Berkshire Hathaway Inc. % 2/11/15 Berkshire Hathaway Inc. % 1/31/17 7 MassMutual Global Funding II % 4/14/16 7 MassMutual Global Funding II % 4/5/17 7 MassMutual Global Funding II % 8/2/18 8 MetLife Inc. % 12/15/17 7 Metropolitan Life Global Funding I % 1/10/23 7 Principal Life Global Funding II % 12/11/15 10 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) Real Estate Investment Trusts (0.1%) Simon Property Group LP % 5/1/16 Simon Property Group LP % 3/15/22 Industrial (8.8%) Basic Industry (0.9%) Air Products & Chemicals Inc. % 8/2/16 Air Products & Chemicals Inc. % 10/15/17 BHP Billiton Finance USA Ltd. % 2/24/15 BHP Billiton Finance USA Ltd. % 11/21/16 BHP Billiton Finance USA Ltd. % 2/24/17 BHP Billiton Finance USA Ltd. % 3/29/17 BHP Billiton Finance USA Ltd. % 9/30/18 BHP Billiton Finance USA Ltd. % 4/1/19 EI du Pont de Nemours & Co. % 3/15/15 Monsanto Co. % 6/30/17 Potash Corp. of Saskatchewan Inc. % 12/1/17 Rio Tinto Finance USA Ltd. % 11/2/15 Rio Tinto Finance USA Ltd. % 5/20/16 Rio Tinto Finance USA Ltd. % 7/15/18 Rio Tinto Finance USA plc % 3/20/15 Rio Tinto Finance USA plc % 6/17/16 Rio Tinto Finance USA plc % 3/22/17 Rio Tinto Finance USA plc % 8/21/17 Rio Tinto Finance USA plc % 12/14/18 Capital Goods (1.7%) Boeing Capital Corp. % 8/15/16 Boeing Capital Corp. % 8/15/18 Boeing Capital Corp. % 10/27/19 Boeing Co. % 2/15/15 Boeing Co. % 5/15/18 Caterpillar Financial Services Corp. % 5/29/15 Caterpillar Financial Services Corp. % 3/3/17 Danaher Corp. % 6/23/16 Emerson Electric Co. % 4/15/15 General Dynamics Corp. % 1/15/15 General Dynamics Corp. % 11/15/17 General Electric Co. % 10/9/15 General Electric Co. % 12/6/17 Honeywell International Inc. % 3/15/17 Honeywell International Inc. % 3/1/18 John Deere Capital Corp. % 4/17/15 John Deere Capital Corp. % 6/29/15 John Deere Capital Corp. % 9/15/16 John Deere Capital Corp. % 10/11/16 John Deere Capital Corp. % 12/15/16 John Deere Capital Corp. % 1/13/17 John Deere Capital Corp. % 10/10/17 John Deere Capital Corp. % 12/15/17 John Deere Capital Corp. % 4/3/18 John Deere Capital Corp. % 12/13/18 John Deere Capital Corp. % 3/4/19 Precision Castparts Corp. % 12/20/15 Precision Castparts Corp. % 1/15/18 Raytheon Co. % 12/15/18 United Technologies Corp. % 5/1/15 United Technologies Corp. % 6/1/17 Communication (1.9%) America Movil SAB de CV % 1/15/15 America Movil SAB de CV % 3/30/15 11 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) America Movil SAB de CV % 9/8/16 America Movil SAB de CV % 3/30/20 AT&T Inc. % 8/15/15 AT&T Inc. % 12/1/15 AT&T Inc. % 2/12/16 AT&T Inc. % 5/15/16 AT&T Inc. % 8/15/16 AT&T Inc. % 2/15/17 AT&T Inc. % 6/1/17 AT&T Inc. % 2/1/18 Comcast Corp. % 3/15/16 Comcast Corp. % 1/15/17 Comcast Corp. % 11/15/17 Comcast Corp. % 2/15/18 Comcast Corp. % 5/15/18 NBCUniversal Media LLC % 4/1/16 Consumer Cyclical (1.2%) 7 American Honda Finance Corp. % 2/27/15 7 American Honda Finance Corp. % 3/16/15 7 American Honda Finance Corp. % 8/11/15 7 American Honda Finance Corp. % 9/21/15 American Honda Finance Corp. % 10/7/16 7 Daimler Finance North America LLC % 8/1/16 7 Daimler Finance North America LLC % 9/15/16 7 Daimler Finance North America LLC % 1/11/17 7 Daimler Finance North America LLC % 3/10/17 7 Daimler Finance North America LLC % 1/11/18 7 Harley-Davidson Financial Services Inc. % 9/15/15 7 Harley-Davidson Funding Corp. % 6/15/18 Lowe's Cos. Inc. % 4/15/17 PACCAR Financial Corp. % 8/14/15 PACCAR Financial Corp. % 8/16/16 PACCAR Financial Corp. % 6/6/17 Target Corp. % 6/26/19 TJX Cos. Inc. % 4/15/19 Toyota Motor Credit Corp. % 1/11/16 Toyota Motor Credit Corp. % 1/12/17 Toyota Motor Credit Corp. % 5/22/17 Toyota Motor Credit Corp. % 7/18/19 Wal-Mart Stores Inc. % 10/25/15 Wal-Mart Stores Inc. % 4/11/16 Wal-Mart Stores Inc. % 4/15/16 Wal-Mart Stores Inc. % 2/15/18 Wal-Mart Stores Inc. % 4/11/18 Consumer Noncyclical (1.3%) Anheuser-Busch InBev Finance Inc. % 1/15/16 Anheuser-Busch InBev Finance Inc. % 1/17/18 Anheuser-Busch InBev Worldwide Inc. % 4/15/15 Anheuser-Busch InBev Worldwide Inc. % 7/15/15 Anheuser-Busch InBev Worldwide Inc. % 2/15/16 Coca-Cola Co. % 3/13/15 CR Bard Inc. % 1/15/18 Merck & Co. Inc. % 1/15/16 Merck & Co. Inc. % 5/18/16 Merck Sharp & Dohme Corp. % 3/1/15 Novartis Capital Corp. % 4/24/15 Pfizer Inc. % 1/15/17 Pfizer Inc. % 5/15/17 7 Roche Holdings Inc. % 3/1/19 Sanofi % 4/10/18 Stryker Corp. % 1/15/15 12 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) Stryker Corp. % 9/30/16 8 Sysco Corp. % 10/2/17 7 Takeda Pharmaceutical Co. Ltd. % 3/17/15 7 Takeda Pharmaceutical Co. Ltd. % 3/17/17 Wyeth LLC % 2/15/16 Energy (1.0%) BP Capital Markets plc % 3/11/16 BP Capital Markets plc % 11/1/16 BP Capital Markets plc % 5/5/17 BP Capital Markets plc % 9/26/18 BP Capital Markets plc % 10/1/20 Occidental Petroleum Corp. % 2/1/16 Occidental Petroleum Corp. % 6/1/16 Occidental Petroleum Corp. % 2/15/17 7 Schlumberger Investment SA % 9/14/16 7 Schlumberger Norge AS % 9/14/16 7 Schlumberger SA % 1/15/16 Total Capital International SA % 2/17/17 Total Capital International SA % 6/28/17 Total Capital International SA % 1/10/19 Total Capital SA % 8/10/18 Technology (0.5%) Apple Inc. % 5/6/19 Cisco Systems Inc. % 3/3/17 Intel Corp. % 12/15/17 Transportation (0.3%) Canadian National Railway Co. % 11/15/17 United Parcel Service Inc. % 10/1/17 United Parcel Service Inc. % 4/1/19 Utilities (1.0%) Electric (1.0%) Alabama Power Co. % 12/1/23 Connecticut Light & Power Co. % 1/15/23 Consumers Energy Co. % 8/15/16 Consumers Energy Co. % 9/15/18 Consumers Energy Co. % 3/15/19 Consumers Energy Co. % 9/15/19 DTE Electric Co. % 10/1/20 DTE Electric Co. % 6/1/21 Duke Energy Carolinas LLC % 10/1/15 Duke Energy Carolinas LLC % 4/15/18 Duke Energy Carolinas LLC % 11/15/18 Duke Energy Florida Inc. % 6/15/18 Duke Energy Progress Inc. % 1/15/19 Entergy Louisiana LLC % 5/1/21 Florida Power & Light Co. % 6/1/23 Georgia Power Co. % 8/10/15 Georgia Power Co. % 11/15/15 Georgia Power Co. % 4/15/16 Kentucky Utilities Co. % 11/1/15 Louisville Gas & Electric Co. % 11/15/15 National Rural Utilities Cooperative Finance Corp. % 9/16/15 National Rural Utilities Cooperative Finance Corp. % 11/1/15 National Rural Utilities Cooperative Finance Corp. % 3/1/16 National Rural Utilities Cooperative Finance Corp. % 1/27/17 National Rural Utilities Cooperative Finance Corp. % 2/1/18 National Rural Utilities Cooperative Finance Corp. % 11/1/18 National Rural Utilities Cooperative Finance Corp. % 2/1/19 National Rural Utilities Cooperative Finance Corp. % 2/15/22 13 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) PacifiCorp % 6/15/21 PacifiCorp % 2/1/22 Public Service Electric & Gas Co. % 5/1/15 Public Service Electric & Gas Co. % 5/1/18 South Carolina Electric & Gas Co. % 11/1/18 Southern California Edison Co. % 5/1/17 Southern California Edison Co. % 10/1/23 Union Electric Co. % 6/15/17 Total Corporate Bonds Sovereign Bonds (U.S. Dollar-Denominated) (12.0%) Asian Development Bank % 2/9/15 Asian Development Bank % 1/11/17 7 Banco del Estado de Chile % 11/9/17 7 Bank Nederlandse Gemeenten % 3/23/15 7 Bank Nederlandse Gemeenten % 1/11/16 7 Bank Nederlandse Gemeenten % 9/12/16 7 Bank Nederlandse Gemeenten % 2/21/17 7 Caisse d'Amortissement de la Dette Sociale % 3/31/16 7 Caisse d'Amortissement de la Dette Sociale % 1/30/17 7 Caisse d'Amortissement de la Dette Sociale % 1/29/18 Canada % 2/14/17 CNOOC Finance 2013 Ltd. % 5/9/16 7 CNPC General Capital Ltd. % 4/16/16 Corp Andina de Fomento % 8/8/17 Corp. Andina de Fomento % 5/5/15 Corp. Andina de Fomento % 1/15/16 7 Corp. Nacional del Cobre de Chile % 10/15/14 7 Corp. Nacional del Cobre de Chile % 11/3/21 7 Corp. Nacional del Cobre de Chile % 7/17/22 7 Corp. Nacional del Cobre de Chile % 8/13/23 Development Bank of Japan Inc. % 10/5/16 9 Development Bank of Japan Inc. % 2/1/17 Dexia Credit Local SA % 10/18/16 7 Electricite de France SA % 1/20/17 7 Electricite de France SA % 1/26/19 European Investment Bank % 12/15/14 European Investment Bank % 1/15/15 European Investment Bank % 3/23/15 European Investment Bank % 4/15/15 European Investment Bank % 9/1/15 European Investment Bank % 10/20/15 European Investment Bank % 7/15/16 European Investment Bank % 3/15/17 European Investment Bank % 6/15/17 European Investment Bank % 3/15/18 European Investment Bank % 3/15/19 European Investment Bank % 4/15/21 Export Development Canada % 5/28/15 Export-Import Bank of Korea % 1/14/15 Export-Import Bank of Korea % 3/16/15 Export-Import Bank of Korea % 11/20/15 Export-Import Bank of Korea % 1/11/17 Export-Import Bank of Korea % 6/29/20 Export-Import Bank of Korea % 1/29/21 FMS Wertmanagement AoeR % 9/5/17 FMS Wertmanagement AoeR % 11/20/18 Hydro-Quebec % 6/30/16 Hydro-Quebec % 6/19/17 7 Industrial Bank of Korea % 10/5/15 14 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) Inter-American Development Bank % 7/15/15 Inter-American Development Bank % 11/15/16 Inter-American Development Bank % 3/15/17 Inter-American Development Bank % 8/15/17 Inter-American Development Bank % 11/9/20 International Bank for Reconstruction & Development % 5/26/15 International Bank for Reconstruction & Development % 9/15/16 International Bank for Reconstruction & Development % 10/14/16 International Finance Corp. % 11/23/16 International Finance Corp. % 9/4/18 7 IPIC GMTN Ltd. % 3/1/17 9 Japan Bank for International Cooperation % 9/24/15 9 Japan Bank for International Cooperation % 7/31/18 9 Japan Bank for International Cooperation % 11/13/18 9 Japan Finance Organization for Municipalities % 4/21/15 7 Japan Finance Organization for Municipalities % 3/6/19 11 KFW % 10/15/14 11 KFW % 1/12/15 11 KFW % 3/3/15 11 KFW % 4/24/15 11 KFW % 6/1/16 11 KFW % 10/5/16 11 KFW % 2/15/17 11 KFW % 6/11/18 11 KFW % 4/1/19 11 KFW % 1/27/20 11 KFW % 1/25/22 11 KFW % 1/17/23 7 Kingdom of Sweden % 11/15/16 7 Kommunalbanken AS % 1/19/16 7 Kommunalbanken AS % 3/15/18 7 Kommunalbanken AS % 5/23/18 7 Kommunalbanken AS % 3/15/19 7 Kommunalbanken AS % 5/28/19 7 Kommuninvest I Sverige AB % 12/13/16 7 Kommuninvest I Sverige AB % 10/24/17 Korea Development Bank % 8/10/15 Korea Development Bank % 3/9/16 Korea Development Bank % 9/9/16 Korea Development Bank % 5/4/17 Korea Development Bank % 8/22/17 7 Korea East-West Power Co. Ltd. % 7/16/17 7 Korea Expressway Corp. % 4/28/17 7 Korea Expressway Corp. % 10/22/17 Korea Finance Corp. % 11/16/21 7 Korea Gas Corp. % 7/29/18 7 Korea Hydro & Nuclear Power Co. Ltd. % 9/16/15 Korea Hydro & Nuclear Power Co. Ltd. % 9/16/15 7 Korea Land & Housing Corp. % 8/2/17 7 Korea National Oil Corp. % 11/9/15 Korea National Oil Corp. % 4/3/17 7 Korea National Oil Corp. % 1/23/19 7 Korea Resources Corp. % 5/2/18 11 Landwirtschaftliche Rentenbank % 7/15/16 7 Municipality Finance plc % 4/17/18 7 Nederlandse Waterschapsbank NV % 3/13/19 7 Network Rail Infrastructure Finance plc % 1/20/15 Nordic Investment Bank % 7/15/15 North American Development Bank % 10/10/18 12 Oesterreichische Kontrollbank AG % 6/3/16 7 Petronas Capital Ltd. % 8/12/19 7 Province of Alberta % 6/21/17 15 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Face Market Maturity Amount Cost Value  Coupon Date ($ ) ($ ) ($ ) Province of British Columbia % 6/15/15 Province of British Columbia % 5/18/16 Province of Manitoba % 7/15/15 Province of Manitoba % 9/6/22 Province of Nova Scotia % 7/21/15 Province of Ontario % 5/26/15 Province of Ontario % 6/16/15 Province of Ontario % 1/19/16 Province of Ontario % 5/10/16 Province of Ontario % 7/22/16 Province of Ontario % 9/21/16 Province of Ontario % 10/25/17 Province of Ontario % 10/7/19 Province of Ontario % 4/14/20 7 Qatari Diar Finance QSC % 7/21/15 Quebec % 5/26/15 Quebec % 8/25/21 Ras Laffan Liquefied Natural Gas Co. Ltd. III % 9/30/16 Republic of Chile % 8/5/20 Republic of Chile % 9/14/21 Republic of Chile % 10/30/22 Republic of Korea % 12/7/16 Republic of Poland % 7/16/15 Republic of Poland % 7/15/19 Republic of Poland % 3/23/22 Republic of Poland % 1/22/24 7 Sinopec Capital 2013 Ltd. % 4/24/16 7 Sinopec Group Overseas Development 2012 Ltd. % 5/17/17 7 State Grid Overseas Investment 2014 Ltd. % 5/7/19 State of Israel % 6/30/23 7 State of Qatar % 1/20/15 7 State of Qatar % 1/20/17 Statoil ASA % 10/15/14 Statoil ASA % 1/17/18 Statoil ASA % 11/8/18 Statoil ASA % 1/15/24 Svensk Exportkredit AB % 10/20/15 7 Temasek Financial I Ltd. % 9/21/15 7 Temasek Financial I Ltd. % 10/25/19 7 Temasek Financial I Ltd. % 1/23/23 Total Sovereign Bonds Taxable Municipal Bonds (0.4%) Florida Hurricane Catastrophe Fund Finance Corp. Revenue % 7/1/16 Florida Hurricane Catastrophe Fund Finance Corp. Revenue % 7/1/18 Illinois GO % 3/1/15 Illinois GO % 3/1/16 Illinois GO % 3/1/18 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- EGSL % 2/1/21 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- ELL % 2/1/22 Princeton University New Jersey GO % 3/1/19 6 South Carolina Public Service Authority Revenue % 6/1/15 Total Taxable Municipal Bonds 16 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Schedule of Investments September 30, 2014 Market Cost Value  Coupon Shares ($ ) ($ ) Temporary Cash Investment (1.1%) Money Market Fund (1.1%) 13 Vanguard Market Liquidity Fund % Total Investments (100.6%) Other Assets and LiabilitiesNet (-0.6%) ) Net Assets (100%)  See Note A in Notes to Financial Statements. 1 Securities with a value of $1,911,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $7,459,000 have been segregated as initial margin for open futures contracts. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2014, the aggregate value of these securities was $1,070,212,000, representing 10.3% of net assets. 8 Security purchased on a when-issued or delayed-delivery basis for which the trust has not taken delivery as of September 30, 2014. 9 Guaranteed by the Government of Japan. 10 Guaranteed by multiple countries. 11 Guaranteed by the Federal Republic of Germany. 12 Guaranteed by the Republic of Austria. 13 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GOGeneral Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 17 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Statement of Operations Year Ended September 30, 2014 ($ ) Investment Income Income Interest 1 Total Income Expenses Custodian Fees Auditing Fees 24 Other 3 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold Futures Contracts ) Swap Contracts Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities ) Futures Contracts Swap Contracts 10 Change in Unrealized Appreciation (Depreciation) ) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the Trust was $163,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Statement of Changes in Net Assets Year Ended September 30, ($ ) ($ ) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) ) ) Net Increase (Decrease) in Net Assets Resulting from Operations Unit Transactions Issued Redeemed ) ) Net Increase (Decrease) from Unit Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 19 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Financial Highlights For a Unit Outstanding Year Ended September 30, Throughout Each Period Net Asset Value, Beginning of Period $ Investment Operations Net Investment Income 1 Net Realized and Unrealized Gain (Loss) on Investments ) ) ) Total from Investment Operations Net Asset Value, End of Period $ Total Return % Ratios/Supplemental Data Net Assets, End of Period (Millions) $ Ratio of Total Expenses to Average Net Assets % Ratio of Net Investment Income to Average Net Assets % 1 Calculated based on average units outstanding. See accompanying Notes, which are an integral part of the Financial Statements. 20 Vanguard Fiduciary Trust Company - Short-Term Bond Trust Notes to Financial Statements Vanguard Fiduciary Trust Company Short-Term Bond Trust (the Trust) is an investment company and was established by a Declaration of Trust dated September 23, 2004, and most recently amended effective November 1, 2011, to provide a collective investment trust for eligible tax-exempt entities (see "Federal Income Taxes" below). A. The following significant accounting policies are consistently followed by the Trust in the preparation of its financial statements. Such policies are in accordance with the Declaration of Trust and in conformity with generally accepted accounting principles for U.S. investment companies. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the Trust's pricing time but after the close of the securities primary markets, are valued by methods deemed by Vanguard Fiduciary Trust Company (the "Trustee") to represent fair value. 2. Futures Contracts: The Trust uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the Trust and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the Trust trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the Trust's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Statement of Assets and Liabilities as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended September 30, 2014, the Trust's average investment in long and short futures contracts represented 16% and 10% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 3. Swap Contracts: The Trust invests in credit default swaps to adjust the overall credit risk of the Trust or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The Trust may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The Trust may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic 21 Vanguard Fiduciary Trust Company - Short-Term Bond Trust payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The Trust enters into interest rate swap transactions to adjust the Trust's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded in the Statement of Assets and Liabilities as asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the Trust under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the Trust (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the Trust) will be significantly less than the amount paid by the Trust and, in a physically settled swap, the Trust may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the Trust. The Trust's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The Trust mitigates its counterparty risk by entering into swaps only with a diverse group of pre-qualified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterpartys default (including bankruptcy), the Trust may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the Trust under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the Trust's net assets decline below a certain level, triggering a payment by the Trust is if the Trust is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the Trust has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The Trust also enters into centrally cleared interest rate swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the Trust's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the Trust trades with a diverse group of pre-qualified 22 Vanguard Fiduciary Trust Company - Short-Term Bond Trust executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. During the year ended September 30, 2014, the Trust's average amounts of credit protection sold and credit protection purchased each represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. The average total amount of interest rate swaps represented 8% of net assets, based on the average of notional amounts at each quarter-end during the period. 4. Federal Income Taxes: The Trust is qualified for the collective investment of funds of tax-exempt pension, stock bonus, and profit-sharing trusts under Section 401(a) of the Internal Revenue Code (the "Code") and governmental plans or units under Section 818(a)(6) of the Code and is exempt from federal income taxation under Section 501(a) of the Code. Net investment income and realized net gains are not required to be distributed to unitholders and are instead retained by the Trust. Management has reviewed the tax-exempt status of the Trust and has concluded that no provision for federal income tax is required in the financial statements. 5. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Vanguard Fiduciary Trust Company is Trustee and administrator for the Trust. Unitholders pay fees directly to the Trustee. No trustee fees are accrued or paid by the Trust directly to the Trustee. Trustee fees are addressed under separate agreements with the unitholders. C. Various inputs may be used to determine the value of the Trust's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
